J-S04017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: S.F., A MINOR :        IN THE SUPERIOR COURT
                                      :             OF PENNSYLVANIA
                                      :
    APPEAL OF: J.S., FATHER           :
                                      :
                                      :
                                      :
                                      :
                                      :            No. 2776 EDA 2019

               Appeal from the Order Entered September 6, 2019
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-DP-0002064-2016

    IN THE INTEREST OF: S.F., A MINOR :        IN THE SUPERIOR COURT
                                      :             OF PENNSYLVANIA
                                      :
    APPEAL OF: J.S., FATHER           :
                                      :
                                      :
                                      :
                                      :
                                      :            No. 2777 EDA 2019

               Appeal from the Decree Entered September 6, 2019
              In the Court of Common Pleas of Philadelphia County
                Juvenile Division at No: CP-51-AP-0000660-2018


BEFORE: BENDER, P.J.E., STABILE, J., and MURRAY, J.

MEMORANDUM BY STABILE, J.:                       FILED FEBRUARY 28, 2020

       J.S. (“Father”) appeals from the decree entered September 6, 2019,

which terminated involuntarily his parental right to his son, S.F., born in June

2009 (“Child”).1 Father also appeals from the order entered September 6,
____________________________________________


1On July 30, 2019, the court terminated the parental rights of S.F. (“Mother”)
pursuant to a consent to adoption signed December 18, 2018. See Decree,
7/30/19, at 1. Mother has not appealed, nor has she filed a brief in the instant
appeal.
J-S04017-20



2019, which changed Child’s permanent placement goal from reunification to

adoption. After careful review, we affirm.

      We summarize the facts and procedural history of this matter as follows.

On September 20, 2016, the Philadelphia County Department of Human

Services (“DHS”) filed a dependency petition, averring that on August 19,

2016, DHS received a General Protective Services (“GPS”) report alleging that

Mother was not compliant with necessary medical treatment for Child’s one-

year-old sibling, J.F.    Dependency Petition, 9/20/16, at 1-3.                Upon

investigation, DHS discovered that Child and his six siblings were all

delinquent in medical care, and that Child had not attended school during the

2016-2017 school year and had thirty-one unexcused absences during the

previous school year. Id. at 1-4. At that time, DHS recommended that Child

remain in the custody of his mother; Father’s whereabouts were unknown.

Id.   Child was adjudicated dependent on September 28, 2016.                Order of

Adjudication, 9/28/16, at 1-2.

      On October 14, 2016, Community Umbrella Agency (“CUA”) Turning

Points created an initial Single Case Plan (“SCP”) for Father. Petition for Goal

Change to Adoption, 8/13/18, at Exhibit A. Father’s goals were identified as

make his whereabouts known to CUA and actively participate in the

permanency    planning    for   Child;    ensure   Child   attended   all   medical

appointments and followed through with all recommendations; and ensure

that Child attended school consistently and complete his assignments. Id.




                                         -2-
J-S04017-20



        On November 17, 2016, DHS obtained an order for protective custody

of Child due to his continued truancy and Mother’s failure to ensure that the

children attended medical appointments.        Order of Protective Custody,

11/17/16, at 1-2. DHS obtained a shelter care order on November 18, 2016,

and filed an amended dependency petition in January 2017, averring that

Father’s whereabouts were still unknown. Shelter Care Order, 11/18/16, at

1, Dependency Petition, 1/12/17, at 1-3. Since that time, Child has resided

in foster care.

        Permanency review hearings were held, without Father’s participation,

in January 2017, April 2017, July 2017, October 2017, and January 2018. On

January 24, 2018, a revised SCP was created for Father, though his objectives

remained the same. Petition for Goal Change to Adoption, 8/13/18, at Exhibit

A. Additional permanency review hearings were held in April 2018 and July

2018.

        On August 13, 2018, DHS filed a petition to change Child’s permanency

goal to adoption and a petition to terminate involuntarily Father’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (8). Petition for

Goal Change to Adoption, 8/13/18, at 1; Petition For Involuntary Termination

of Parental Rights, 8/13/18, at 1.    The petition averred that Father’s last

known address was State Correctional Institution (“SCI”) Huntingdon. Id.




                                     -3-
J-S04017-20



        The court held a bifurcated termination and goal change hearing on July

30, 2019, and September 6, 2019.2 DHS presented the testimony of Kaitlin

Sullivan, CUA Turning Points for Children case manager; T-Ana Carpenter,

Turning Points for Children case manager; and Roya Paller, forensic social

worker. Father, represented by counsel, was present at the hearings, and

testified on his own behalf. Child was represented by Kevin Birley, Esquire,

guardian ad litem, who was standing in for Carla Beggin, Esquire, counsel for

Child. N.T., 9/6/19, at 3.

        Ms. Sullivan testified that she has been on the case since November

2018. Id. at 5. During her involvement in the matter, Ms. Sullivan set limited

objectives for Father, who was incarcerated. Id. CUA had no contact with

Father until shortly before the hearing, on August 23, 2019.       Id.   Father

indicated that he was not willing to relinquish his rights and stated that,

although he had been incarcerated since approximately 2016, he believed that

Child knew him. Id. at 5-6. Ms. Sullivan testified that Father entered a guilty

plea on April 7, 2016, to charges of aggravated assault, possession of a

firearm prohibited, and robbery with a threat of immediate serious injury. Id.

at 6.     Father was sentenced to five and one-half to eleven years of

incarceration, and would be incarcerated for another two and one-half years




____________________________________________


2 An examination of the record reveals that Child has numerous siblings with
different fathers, and it appears that the details of his case not discussed in
any detail during the July hearing.

                                           -4-
J-S04017-20



prior to his first parole hearing. Id. at 6. Ms. Sullivan testified that there was

no outreach to Father made in the electronic case file. Id. at 13.

      Ms. Sullivan testified that prior to the hearing, she spoke with her case

manager, who in turn had spoken with Child regarding Father. Id. at 6-7.

Child understood his permanency goal and wanted to be adopted, and to

remain in his pre-adoptive foster home with two half siblings. Id. at 7-8.

Child has a parent/child relationship with his caregivers and is thriving in the

home.    Id. at 9.   Child does not remember Father and does not have a

parent/child relationship with Father. Id. Ms. Sullivan testified that her only

knowledge of Child’s and Father’s relationship was what Father self-reported

to her, namely that, prior to Father’s incarceration, he was involved in Child’s

life and did do things such as take Child to the doctor and to school. Id. at

11. Ms. Sullivan did not believe Child would suffer irreparable harm if Father’s

parental rights were terminated. Id. at 10-11.

      Father testified that he has been incarcerated since August 2015, and

that prior to his incarceration, he had a relationship with Child, who was six

years old at the time. Id. at 17. Father testified that he loves Child to death

and Child loves him. Id. Father claimed that he used to have custody of his

son every week and would keep him for months. Id. Father testified that the

last time he spoke to Child was towards the end of 2016, and Child cried and

said he wanted Father.       Id. at 20-21.     Father claimed that before his

incarceration, Child called Father “dad.” Id. at 21.




                                      -5-
J-S04017-20



      Father testified that he was in parenting classes “now” and that he

completed anger management and victim awareness classes.            Id. at 22.

Father claimed that since his incarceration, he had gotten no information that

his son had been taken into care. Id. at 23. Father stated that the first he

learned of Child’s dependency was when DHS presented him with voluntary

consents.   Id.    Father admitted that he had served prior periods of

incarceration after pleading guilty to drug offenses, and had been arrested at

least twelve times. Id. at 27-28, 32. Father admitted that, during the five

years he was incarcerated, he was not able to meet the basic or daily needs

of Child. Id.

      At the conclusion of the hearing, the trial court terminated Father’s

parental rights to Child involuntarily, and changed Child’s permanency

placement goal to adoption.       The court entered a decree and order

memorializing its decision that same day. Father timely filed notices of appeal

and statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).

      Father now raises the following claims for our review:

      1) Whether he trial court abused its discretion and erred as a
      matter of law in terminating [F]ather’s rights when DHS failed to
      meet its burden that termination of parental rights was warranted
      under 23 [Pa.C.S.A. §] 2511(a) and (b) and the judge’s decision
      was not supported by competent evidence[?]

      2) Whether the trial court abused its discretion and erred as a
      matter of law in changing the permanency goal from reunification
      as there was not competent evidence that it was in the best
      interests of the child.


                                     -6-
J-S04017-20



Father’s Brief at 8.

      We review cases involving the termination of parental rights according

to the following standards.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (internal citations and quotations

omitted).

      Termination requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      The relevant subsections of 23 Pa.C.S.A. § 2511 provide:




                                      -7-
J-S04017-20


      (a)   General rule.--The rights of a parent in regard to a child
            may be terminated after a petition filed on any of the
            following grounds:

            (1) The parent by conduct continuing for a period of at least
            six months immediately preceding the filing of the petition
            either has evidenced a settled purpose of relinquishing
            parental claim to a child or has refused or failed to perform
            parental duties.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      We thus turn to the trial court’s order terminating Father’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a) and (b). The trial court terminated

Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8),

and (b). We have long held that, in order to affirm a termination of parental

rights, we need only agree with the trial court as to any one subsection of

Section 2511(a), as well as Section 2511(b). In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc). We focus our analysis on 23 Pa.C.S.A. §

2511(a)(1) and (b).

      With regard to Section 2511(a)(1), this Court has observed that




                                     -8-
J-S04017-20


     To meet the requirements of this section, “the moving party must
     produce clear and convincing evidence of conduct, sustained for
     at least the six months prior to the filing of the termination
     petition, which reveals a settled intent to relinquish parental claim
     to a child or a refusal or failure to perform parental duties.” In re
     Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing In re
     Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). The
     court must then consider “the parent’s explanation for his or her
     conduct” and “the post-abandonment contact between parent and
     child” before moving on to analyze Section 2511(b). Id. (quoting
     In re Adoption of Charles E.D.M., 550 Pa. 595, 708 A.2d 88,
     92 (1998)).

     This Court has explained that a parent does not perform his or her
     parental duties by displaying a “merely passive interest in the
     development of the child.” In re B.,N.M., 856 A.2d 847, 855 (Pa.
     Super. 2004), appeal denied, 582 Pa. 718, 872 A.2d 1200 (2005)
     (quoting In re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003),
     appeal denied, 580 Pa. 687, 859 A.2d 767 (2004)). Rather,
     “[p]arental duty requires that the parent act affirmatively with
     good faith interest and effort, and not yield to every problem, in
     order to maintain the parent-child relationship to the best of his
     or her ability, even in difficult circumstances.” Id. (citation
     omitted). Critically, incarceration does not relieve a parent of the
     obligation to perform parental duties. An incarcerated parent
     must “utilize available resources to continue a relationship” with
     his or her child. In re Adoption of S.P., 616 Pa. 309, 47 A.3d
     817, 828 (2012) (discussing In re Adoption of McCray, 460 Pa.
     210, 331 A.2d 652 (1975)).

In re J.T.M., 193 A.3d 403, 409 (Pa. Super. 2018).

     With regard to a parent’s incarceration, in In re Adoption of S.P., 47

A.3d 817 (Pa. 2012), our Supreme Court re-iterated the standard of analysis

pursuant to Section 2511(a)(1) for abandonment and added as follows:

     [a]pplying [In re: Adoption of McCray,] the provision for
     termination of parental rights based upon abandonment, now
     codified as § 2511(a)(1), we noted that a parent “has an
     affirmative duty to love, protect and support his child and to make
     an effort to maintain communication and association with that
     child.” [460 Pa. 210, 217, 331 A.2d 652, 655]. We observed that

                                     -9-
J-S04017-20


     the father’s incarceration made his performance of this duty “more
     difficult.” Id.

                                       ***


     [A] parent’s absence and/or failure to support due to incarceration
     is not conclusive on the issue of abandonment. Nevertheless, we
     are not willing to completely toll a parent’s responsibilities during
     his or her incarceration. Rather, we must inquire whether the
     parent has utilized those resources at his or her command while
     in prison in continuing a close relationship with the child. Where
     the parent does not exercise reasonable firmness in declining to
     yield to obstacles, his other rights may be forfeited.

In re Adoption of S.P., 47 A.3d at 828, quoting In re: Adoption of McCray,

331 A.2d 652, 655 (Pa. 1975) (footnotes and internal quotation marks

omitted). Further, the Supreme Court stated, “incarceration neither compels

nor precludes termination of parental rights.” In re Adoption of S.P., 47

A.3d at 828 (adopting this Court’s statement in In re Z.P., 994 A.2d 1108,

1120 (Pa. Super. 2010)).

     With regard to Section 2511(b), “the court must take into account

whether a bond exists between child and parent, and whether termination

would destroy an existing, necessary and beneficial relationship.” Z.P., 994

A.2d at 1121. The court is not required to use expert testimony, and social

workers and caseworkers may offer evaluations as well. Id. Ultimately, the

concern is the needs and welfare of a child. Id.

     We have stated:

     [b]efore granting a petition to terminate parental rights, it is
     imperative that a trial court carefully consider the intangible
     dimension of the needs and welfare of a child—the love, comfort,
     security, and closeness—entailed in a parent-child relationship, as

                                    - 10 -
J-S04017-20


      well as the tangible dimension. Continuity of the relationships is
      also important to a child, for whom severance of close parental
      ties is usually extremely painful. The trial court, in considering
      what situation would best serve the child[ren]’s needs and
      welfare, must examine the status of the natural parental bond to
      consider whether terminating the natural parents’ rights would
      destroy something in existence that is necessary and beneficial.

Z.P., 994 A.2d at 1121 (quoting In re C.S., 761 A.2d 1197, 1202 (Pa. Super.

2000)). The trial court may equally emphasize the safety needs of the child

and may consider intangibles, such as the love, comfort, security, and stability

the child might have with the foster parent. See In re N.A.M., 33 A.3d 95,

103 (Pa. Super. 2011); see also In re K.Z.S., 946 A.2d 753, 763 (Pa. Super.

2008) (court may emphasize the safety needs of child). Where there is no

evidence of a bond between the parent and child, it is reasonable to infer that

no bond exists. Id. “[A] parent’s basic constitutional right to the custody and

rearing of . . . her child is converted, upon the failure to fulfill . . . her parental

duties, to the child’s right to have proper parenting and fulfillment of [the

child’s] potential in a permanent, healthy, safe environment.” In re B.,N.M.,

856 A.2d 847, 856 (Pa. Super. 2004) (internal citations omitted).

      With regard to Section 2511(a)(1), Father argues that he was

incarcerated and wished to see his son, but did not know how to make contact

with Child. Father’s Brief at 18. He contends that the case manager did not

make reasonable efforts to help him, and thus, no deliberate abandonment

was proven. Id. Additionally, Father contends that he cannot correct the

conditions leading to the placement of his son as a result of his incarceration,




                                        - 11 -
J-S04017-20



but he avers that he will be released in 2022 and, thus, can correct the

situation his son’s mother had created. Id.

      The record is clear that for six months prior to the filing of the

termination petition, Father failed to perform parental duties. Father made

no contact with Child during that time; indeed, the last evidence of any contact

with Child was a three-way telephone call with Father from prison toward the

end of 2016.      N.T., 9/6/19, at 17.         Accordingly, we examine Father’s

explanation for his failure. Father’s sole explanation was that he did not know

Child had been placed in foster care. However, the record is devoid of any

evidence that Father attempted to contact his son in any way for almost three

years, regardless of placement.       There was no testimony presented that

Father had attempted, for example, to arrange a visit in prison with Child,

make a telephone call to Child, or to send birthday cards or letters to Child.

The next contact Father had with Child was a letter and photograph, sent two

weeks prior to his testimony at the termination hearing, and well after the

filing of the termination petition.

      As this Court has observed, parental duty requires that the parent “act

affirmatively with good faith interest and effort, and not yield to every

problem, in order to maintain the parent-child relationship to the best of his

or her ability, even in difficult circumstances.” B.,N.M., 856 A.2d at 855. An

incarcerated parent must still utilize available resources to continue a

relationship with his child.   S.P., 47 A.3d at 828.      Here, despite Father’s

argument that he was unaware of Child’s placement, there is no evidence that

                                      - 12 -
J-S04017-20



he attempted to perform parental duties or, indeed, to contact Child at all until

well after the filing of the termination petition.

      Consistent with the foregoing, we conclude that the evidence supports

the termination of Father’s parental rights pursuant to Section 2511(a)(1).

Father failed to perform parental duties for six months prior to the filing of the

petition, did not provide an adequate explanation for his conduct, and there

was only one instance of post-abandonment contact.              Accordingly, we

examine the effect of the termination of Father’s parental rights on Child

pursuant to Section 2511(b). See, e.g., Z.S.W., 946 A.2d at 731.

      Father argues that termination will not best serve the needs and welfare

of Child. Father’s Brief at 20. Father contends that he loves his son, and that

Child calls him “dad,” and cried that he missed Father. Id. Father claims that

he had joint custody of Child for approximately six years prior to his

incarceration. Id. Finally, Father argues that DHS did not make reasonable

efforts towards reunification, and that Child was not called to testify to refute

DHS’s evidence that no bond existed between Father and Child. Id.

      The record confirms that no bond existed between Father and Child at

the time of the filing of the petition. Father testified that he loved his son,

and that his son called him “dad” in 2016. DHS presented evidence that Child

wished to be adopted, and Ms. Sullivan testified that Child has a parent/child

bond with his pre-adoptive foster parents; does not remember Father; and

does not have a bond with Father. N.T., 9/6/19, at 9-11. Ms. Sullivan did not

believe that Child would suffer irreparable harm if Father’s parental rights

                                      - 13 -
J-S04017-20



were terminated. Id. at 11. The trial court made a credibility determination

in favor of DHS’ witnesses.       T.S.M., 71 A.3d at 267. Thus, the evidence was

sufficient to conclude that Father and Child did not share a parent/child bond.

Z.P., 994 A.2d at 1121.

        We similarly reject Father’s argument that any failure of DHS to make

reasonable     efforts at     reunification    compels a   different result.    The

Pennsylvania Supreme Court has held

        while reasonable efforts should be considered and indeed, in the
        appropriate case, a trial court could insist upon their provision, we
        hold that nothing in the language or the purpose of Section
        6351(f)(9) forbids the granting of a petition to terminate parental
        rights, under Section 2511, as a consequence of the agency’s
        failure to provide reasonable efforts to a parent.

In re D.C.D., 629 A.3d 662, 675 (Pa. 2014).

        Accordingly, the court did not err in concluding that it was in Child’s best

interests for Father’s parental rights to be terminated.

        We now turn to Father’s arguments regarding the permanency goal

change order.3 With regard to dependency cases:

        [t]he standard of review which this Court employs in cases of
        dependency is broad. However, the scope of review is limited in
        a fundamental manner by our inability to nullify the fact-finding of
        the lower court. We accord great weight to this function of the
        hearing judge because he is in the position to observe and rule
        upon the credibility of the witnesses and the parties who appear
        before him. Relying upon his unique posture, we will not overrule
        his findings if they are supported by competent evidence.



____________________________________________


3   The trial court opinion does not address the goal change order.

                                          - 14 -
J-S04017-20



In re N.A., 116 A.3d 1144, 1148 (Pa. Super. 2015). Thus, we employ an

abuse of discretion standard. In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015).

      Regarding the disposition of dependent children, the Juvenile Act, 42

Pa.C.S. §§ 6351(e)-(g), provides the criteria for a permanency plan.         The

court must determine a disposition best suited to the safety and protection,

as well as the physical, mental, and moral welfare of the child. See 42 Pa.C.S.

§ 6351(g). With a goal change petition, the trial court

      considers the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.

In Interest of A.N.P., 155 A.3d 55, 67 (Pa. Super. 2017) (quoting In re

A.K., 936 A.2d 528, 533 (Pa. Super. 2007).

      We have further noted:

      [w]hen a child is adjudicated dependent, the child’s proper
      placement turns on what is in the child’s best interest, not on what
      the parent wants or which goals the parent has achieved.
      Moreover, although preserving the unity of the family is a purpose
      of the [Juvenile] Act, another purpose is to “provide for the care,
      protection, safety, and wholesome mental and physical
      development of children coming within the provisions of this
      chapter.” 42 Pa.C.S. § 6301(b)(1.1). Indeed, “[t]he relationship
      of parent and child is a status and not a property right, and one
      in which the state has an interest to protect the best interest of
      the child.”

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006) (some citations omitted).




                                     - 15 -
J-S04017-20



       Additionally, 42 Pa.C.S. § 6351(f)(9) provides, among several other

factors that the court considers at a permanency hearing:

       If the child has been in placement for 15 of the last 22 months or
       the court has determined that aggravated circumstances exist and
       that reasonable efforts to prevent or eliminate the need to remove
       the child from the child’s parent, guardian or custodian or to
       preserve and reunify the family need not be made or continue to
       be made . . .

See 42 Pa.C.S. § 6351(f)(9). The Pennsylvania Supreme Court has reiterated

that

       (f)(9) is merely one of a number of factors a trial court must
       consider in ultimately determining whether the current placement
       is appropriate or if and when another placement would be
       appropriate based upon the trial court’s assessment of what is
       “best suited to the safety, protection and physical, mental and
       moral welfare of the child.” 42 Pa.C.S. § 6351 (g).

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). A trial court is not required to

itemize its findings, so long as it considers the various factors of § 6351(f),

concludes that reunification is not the appropriate placement goal, and

provides reasons for its conclusion that are supported by the record. Id.

       Finally, courts must conduct regular permanency hearings to review the

permanency plan of the child. 42 Pa.C.S. § 6351(e)(1). At each permanency

hearing, the trial court must determine “whether reasonable efforts were

made to finalize the permanency plan in effect.” 42 Pa.C.S. § 6351(f)(5.1).

Our Court has observed

       neither federal nor Pennsylvania law defines “reasonable efforts.”
       Pennsylvania Court's Office of Child and Families in the Courts,
       Pennsylvania Dependency Benchbook, § 19.9.1, at 19–33 (2014).
       Notwithstanding the lack of a legal definition, we discern the

                                     - 16 -
J-S04017-20


       following from prior cases. Because the focus of the Juvenile Act
       is on the dependent child, as opposed to parents, any services for
       parents must directly promote the best interests of the child. In
       re J.R., 875 A.2d at 1118. “By requiring only ‘reasonable efforts’
       to reunify a family, the statute recognizes that there are practical
       limitations to such efforts.” Id. at 1118, n. 5 (citing 43 Pa.C.S.
       §§ 6351(e) & (f)).

       “It is not sufficient for the court to find simply that an action will
       promote family reunification; the court must also determine
       whether the action constitutes a reasonable effort towards
       reunification.” Id. (emphasis in original). This Court has stressed
       that the agency is not expected to do the impossible and is not a
       “guarantor of the success of the efforts to help parents assume
       their parental duties.” In re A.L.D., 797 A.2d 326, 340 (Pa.
       Super. 2002) (citing In re J.W., 396 Pa.Super. 379, 578 A.2d
       952, 959 (1990)).

In Interest of C.K., 165 A.3d 935, 941–42 (Pa. Super. 2017).

       Father argues that there was no family service plan or contact with

Father so that his progress could be monitored.          Father’s Brief at 21-22.

Father contends that there were no reasonable efforts on the part of DHS.4

Id.
____________________________________________


4 Father also argues that Paternal Grandmother was never considered as an
adoption resource. However, Father did not preserve the issue in his Pa.R.A.P.
1925(b) statement. Pa.R.A.P. 1925(b)(4)(ii) (the concise statement of errors
on appeal must sufficiently identify the issues an appellant wishes to raise on
appeal); see also Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1999)
(issues not raised in the statement of errors complained of on appeal are
deemed waived). Further, Father did not include this issue in his statement
of questions presented in his brief, and did not support his argument with
citations to pertinent authority. See Pa.R.A.P. 2111(a)(4); Pa.R.A.P. 2119(b);
Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797
(Pa. Super. 2006) (an appellant waives issues that are not raised in both his
concise statement of errors complained of on appeal and in the statement of
questions involved in his brief on appeal); Thomas v. Thomas, 194 A.3d 220,
229 (Pa. Super. 2018) (an appellant’s failure to support each issue raised by



                                          - 17 -
J-S04017-20



       In the instant case, there was still a continuing necessity for Child’s

placement: Father would not be released from prison within any short amount

of time. For the duration of the case, Father had been noncompliant with his

service plan goals; towards the end of the case, after the filing of the

termination and goal change petitions, Father sent one letter to Child. The

placement remained appropriate and feasible, as Child was thriving and happy

in his pre-adoptive resource, and wished to be adopted.           As noted, supra,

there are practical limitations to the reasonable efforts required and agencies

are not expected to do the impossible.             C.K., 165 A.3d at 941–42. Here,

Father’s family service plan goals were limited and Father did not even comply

with those goals. It is unclear from the record what further efforts CYF should

have made while Father did not update them as to his address or make any

attempts to contact Child. Finally, as discussed above, Child’s best interests

were to be adopted. A.N.P., 155 A.3d at 67.

       Accordingly, the court did not err in changing Child’s permanency goal

to adoption, or in terminating Father’s parental rights involuntarily pursuant

to 23 Pa.C.S.A. § 2511(a)(1) and (b). Thus, we affirm the order and decree.

       Order and decree affirmed.




____________________________________________


discussion and analysis of pertinent authority hampers this court’s review and
risks waiver). Accordingly, Father has waived this issue for purposes of
appeal.

                                          - 18 -
J-S04017-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/20




                          - 19 -